Case 9:19-cv-80059-DMM Document 1 Entered on FLSD Docket 01/16/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.

UNITED STATES OF AMERICA,

Plaintiff,
vs.

JIMENEZ ARMS J.A. NINE PISTOL
CAL: 9 SN: 422298,

JIMENEZ ARMS J.A. NINE PISTOL
CAL: 9 SN: 422290,

JIMENEZ ARMS J.A. NINE PISTOL
CAL: 9 SN; 422297,

TAURUS PT111 MILLENNIUM G2
PISTOL CAL: 9 SN: TKU24832,

147 ROUNDS ASSORTED
AMMUNITION CAL: ASSORTED,

100 ROUNDS FEDERAL
AMMUNITION CAL: 9, and

47 ROUNDS SPEER AMMUNITION
CAL: 40

Defendants.
/

VERIFIED COMPLAINT FOR FORFEITURE IN REM
Plaintiff, United States of America, by and through the undersigned Assistant United States
Attorney for the Southern District of Florida, hereby files this complaint for forfeiture and alleges

as follows:
Case 9:19-cv-80059-DMM Document 1 Entered on FLSD Docket 01/16/2019 Page 2 of 6

l. This is a civil action in rem for the forfeiture of the following Defendant Firearms
per Title 18, United States Code, Section 924(d):
a. A Jimenez Arms J.A. Nine Pistol Cal: 9 SN; 422298;
b. A Jimenez Arms J.A. Nine Pistol Cal: 9 SN: 422290;
c. A Jimenez Arms J.A. Nine Pistol Cal: 9 SN: 422297;

d. A Taurus PT111 Millennium G2 Pistoi Cal: 9 SN: TKU24832;

€. 147 rounds of assorted ammunition Cal: assorted;
f 100 rounds Federal ammunition Cal: 9; and
g. 47 rounds Speer ammunition Cal: 40

(collectively, “Defendant Firearms”).

2. The Court has jurisdiction over this subject matter per Title 28, United States Code,
Sections 1345 and 1355.

3. This Court has in rem jurisdiction over the Defendant Firearms per Title 28, United
States Code, Section 1355.

4, This Court has venue over this action per Title 28 United States Code, Sections
1355 and 1395.

FACTS

5. On or about July 26, 2018, West Palm Beach Customs and Border Protection began
an inspection of a 2003 Mitsubishi SUV at the Port of Palm Beach,’ which was scheduled to be
exported to St. Marc, Haiti. The vehicle was being exported by Yves Joseph.

6, During the inspection, agents discovered three large cardboard boxes, which were

 

' The Port of Palm Beach is located within the Southern District of Florida.
2
Case 9:19-cv-80059-DMM Document 1 Entered on FLSD Docket 01/16/2019 Page 3 of 6

removed for x-ray screening. The x-ray showed that the boxes contained three empty gun boxes
for Jimenez Arms pistols, as well as paint cans,

7. The Defendant Firearms were found inside the paint cans.

8. The Defendant Firearms were not listed as contents of the shipment on the manifest
to the common carrier.

9, Agents were able to determine that Joseph purchased all four firearms.

10. On August 1, 2018, agents of the Bureau of Alcohol, Tobacco, Firearms, and
Explosives and Homeland Security Investigations interviewed Joseph. That interview was audio
recorded.

11. Inthe interview, Joseph stated that he filled out the required contents list and all
other required paperwork for the export of his 2003 Mitsubishi. He further stated that he
personally dropped off the vehicle at the port, but he could not remember on what exact date he
did so.

12. Joseph also told the agents that the Defendant Firearms belonged to him, and they
were necessary for the protection of his business in Haiti. He went on to say that he initially tried
to ship the Defendant Firearms by air transport, but he was denied, and as a result, he decided to
put the Defendant Firearms in paint cans in his vehicle and ship the vehicle and its contents to
Haiti.

LEGAL BASIS FOR FORFEITURE

13. Title 18, United States Code, Section 924(d) subjects to seizure and forfeiture any

firearm or ammunition involved in or used in any willful violation of Title 18, United States Code,

Section 922 or any other violation of any other criminal law of the United States.
Case 9:19-cv-80059-DMM Document 1 Entered on FLSD Docket 01/16/2019 Page 4 of 6

14. Title 18 United States Code, Section 922(e¢) makes it unlawful for

any person knowingly to deliver or cause to be delivered to any common or contract
carrier for transportation or shipment in interstate or foreign commerce, to persons
other than licensed importers, licensed manufacturers, licensed dealers, or licensed
collectors, any package or other container in which there is any firearm or
ammunition without written notice to the carrier that such firearm or ammunition
is being transported or shipped.

15. Title 18 United States Code, Section 554 provides that it is unlawful to

fraudulently or knowingly export[] or send[] from the United States, or attempt[| to
export or send from the United States, any merchandise, article, or object contrary
to any law or regulation of the United States, or receive], conceall[], buy(], sell[],
or in any manner facilitate[] the transportation, concealment, or sale of such
merchandise, article or object, prior to exportation, knowing the same to be
intended for exportation contrary to any law or regulation of the United States.

16. The Defendant Firearms are subject to forfeiture pursuant Title 18, United States
Code, Section 924(d) as firearms and ammunition involved in or used in Joseph’s willful violations

of Title 18, United States Code, Sections 554 and 922(e).
Case 9:19-cv-80059-DMM Document 1 Entered on FLSD Docket 01/16/2019 Page 5 of 6

WHEREFORE, Plaintiff, United States of America requests, that any and all persons

having any claim to the Defendant Firearms be directed to file and serve their verified claims and

answers as required by Rule G(5), of the Supplemental Rules for Certain Admiralty and Maritime

Claims, or suffer default thereof, and further requests that the Court declare the Defendant Firearms

condemned and forfeit to the United States of America, and that Plaintiff have such other and

further relief as may be just and proper.

Ariana Fajardo Orshan
United States Attorney

/s/ Nicole Grosnoff

Nicole Grosnoff

Assistant United States Attorney
Court ID No. A5502029
nicole.s.grosnoff@usdoj.gov

U.S. Attorney’s Office

99 Northeast Fourth Street, 7th Floor
Miami, Florida 33132-2111
Telephone: (305) 961-9294
Facsimile: (305) 536-4089
Case 9:19-cv-80059-DMM Document 1 Entered on FLSD Docket 01/16/2019 Page 6 of 6

VERIFICATION

I, Special Agent Mark Finnamore, hereby verify and declare under penalty of perjury,
pursuant to Title 28, Untied States Code, Section 1746, that I am a Special Agent of the Bureau of
Alcohol, Tobacco, Firearms, and Explosives that I have read the foregoing Verified Complaint for
Forfeiture and know the contents thereof, and that the matters contained in the Verified Complaint
for Forfeiture are true to my own knowledge and my belief.

The sources of my knowledge and information and the grounds of my belief are the official
files and records of the United States, information supplied to me by other law enforcement
officers, as well as my investigation of this case, together with others, as a Special Agent of the
Bureau of Alcohol, Tobacco, Firearms, and Explosives.

] hereby verify and declare under penalty of perjury that the foregoing is true and correct.

Dated:

 

Mark Finnamore

Special Agent

Bureau of Alcohol, Tobacco, Firearms, and
Explosives
